The Court.
The notice of appeal was given September 9, 1882. On the 1st of April, 1884, the plaintiff (respondent) moved that the appeal be dismissed, on the ground that no transcript had been filed in this court. Time was given to appellant to file affidavits showing why the transcript had not been filed. The time given having expired, and no affidavits having been filed, it is ordered that the appeal be dismissed. A transcript was filed after the motion was made, but no reason appears why it was not filed before. Appeal dismissed.